No appeal having been taken to the Appellate Division from the judgment of the trial court dismissing the complaint as to the defendants Conant and Elliman, the question of the liability of said defendants is not before this court, and they have been erroneously designated as respondents on this appeal.
The judgment of the Appellate Division dismissing the complaint as to the defendants other than Conant and Elliman, should be affirmed with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG and O'BRIEN, JJ., concur; HUBBS, J., not sitting.
Judgment accordingly.